                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ADAM LANE                                                                      PLAINTIFF
ADC #155843

v.                          CASE NO. 5:18-CV-00259 BSM

JAMES, et al.                                                                DEFENDANTS

                                      JUDGMENT

      Consistent with the order entered on this day, this case is dismissed without prejudice.

      IT IS SO ORDERED this 19th day of March 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
